Citation Nr: 0815785	
Decision Date: 05/14/08    Archive Date: 05/23/08	

DOCKET NO.  05-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from October 1963 to October 
1965.  He also had periods of Reserve service between 1965 
and 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in Boise, Idaho, that denied entitlement to the benefits 
sought.  

The case is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  The veteran will be 
notified if further action is required.


REMAND

Received at the Board in April 2008 were statements from the 
veteran, several acquaintances, and a private physician.  The 
veteran indicated that he was submitting the evidence and 
wanted his case remanded to the AOJ for review of the new 
evidence.  

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The veteran did not submit a waiver of RO 
review.  Applicable VA regulations require that pertinent 
evidence submitted by a veteran must be referred to the AOJ 
for review in preparation of a supplemental statement of the 
case unless this procedure right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2007).  In this 
case, a supplemental statement of the case reflecting review 
of the new evidence is required.  




Accordingly, the case is REMANDED for the following:  

The RO should readjudicate the issues on 
appeal, with consideration of the 
evidence received after the most recent 
supplemental statement of the case in 
2006.  If either of the determinations 
remains unfavorable to the veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given the opportunity 
to respond to the supplemental statement 
of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



